DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-14, and 16-19 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 3, 5-7, 10-13, and 16-19 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1, 3-8, 10-14, and 16-19.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3-8, 10-14, and 16-19 have been fully considered but they are either moot or not persuasive.

Regarding the 35 U.S.C. 103 rejection, the applicant argues the following in the remarks:
Dhoolam, Garcia, and Novick fail to teach in response to determining that a first infrastructure constraint of a first infrastructure element from the set of infrastructure constraints has been reached based on an association among the first infrastructure element, the first host and a second host, performing an operation to reject the first host from being included in a cluster.
Dhoolam, Garcia, Novick, and Kulshreshtha fail to teach in response that the association between the first infrastructure element and the second host is identified, migrating computations on the second host to another host.
Dependent claims are patentable based on their dependencies on the independent claims.
Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the argument is moot in light of the references being applied in the current rejection.
As to point (b), the examiner respectfully disagrees. Paragraph [0051] of the specification of the instant application recites “migrate computations (e.g., migrate virtual machines)”. Kulshreshtha recites in Col. 3 lines 45-50 that “in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center” and in Col. 2 lines 55-56 that “an application executing on hosts (e.g. VMs”). The specification of the instant application refers to migrating computations as migrating virtual machines and in Kulshreshtha it also teaches migrating virtual machines from one server or rack to another server, rack, room, or data center. Therefore computations are migrated between two machines and applicant’s arguments are not persuasive.
As to point (c), the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references.


Drawings
The drawings are objected to because it fails to comply with 37 CFR 1.84(q) which is recited here: Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. For example, reference number 250 in Fig. 5 is not underlined. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, and 14 (line numbers refer to claim 1):
	Lines 9-11 recite “determining that a first infrastructure constraint of a first infrastructure element from the set of infrastructure constraints has been reached based on an association among the first infrastructure element, the first host and a second host” but it is unclear how an association between the first infrastructure element, first host, and second host can be identified if infrastructure data metrics regarding the second host are not generated (The independent claims recite a generation of a first set of infrastructure data metrics for the first host, but lack the same process for the second host, so it is unclear how an association can be made without first gathering metrics regarding the second host. Claims 5, 11, and 17 show that the association is made based on a second set of infrastructure data metrics of the second host.).

Claims 3-7, 10-13, and 16-19 depend on claims 1, 8, and 14, respectively, so they are rejected for the same reasons as claims 1, 8, and 14 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
The limitation “to perform an operation associated with a first host to manage a virtualized computing environment” is an intended use limitation and therefore does not have patentable weight. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations “associating the first host with the first set of infrastructure data metrics based on the identification” and “in response to determining that a first infrastructure constraint of a first infrastructure element from the set of infrastructure constraints has been reached based on an association among the first infrastructure element, the first host and a second host, performing an operation to reject the first host from being included in a cluster” recite mental processes. Associating the first host with metrics is a mental process because a human can mentally associate a host to metrics. Determining if a first infrastructure constraint is reached based on the association is a mental process because humans can use their judgement to determine if the association meets the conditions for the constraint to be reached. Rejecting the first host from being included in a cluster is a mental process because humans can mentally associate multiple hosts to be a part of cluster and mentally disassociate the first host from the cluster. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations “a management entity” and “by the management entity” apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on a management entity which are generic computers does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
The limitations “generating a first set of infrastructure data metrics of the first host” and “querying the first host to obtain an identification of the first host” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitations “generating a first set of infrastructure data metrics of the first host” and “querying the first host to obtain an identification of the first host” are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)).
The limitation “wherein the first host is supported by infrastructure elements having a set of infrastructure constraints” merely describe attributes of the technological environment in with the abstract idea is operating. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)). 
In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations “a management entity” and “by the management entity” apply judicial exceptions on a generic computer and therefore do not provide significantly more.
The limitations “generating a first set of infrastructure data metrics of the first host” and “querying the first host to obtain an identification of the first host” represent insignificant, extra-solution activities and are well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea. 
The limitation “wherein the first host is supported by infrastructure elements having a set of infrastructure constraints” merely describe attributes of the technological environment and therefore do not amount to significantly more than the exception itself (MPEP 2106.05(h)).

As per claim 8, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, claim 8 recites “a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a management entity, cause the processor to perform a method to perform an operation associated with a first host to manage a virtualized computing environment” which recite generic computing components that do not integrate the judicial exceptions into a practical application and do not provide significantly more and recite intended use limitations that do not have patentable weight. 

As per claim 14, it is a management entity claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, claim 14 recites “a processor; and a non-transitory computer-readable medium having stored thereon program code that, upon being executed by the processor, causes the processor to” which are generic computing components that do not integrate the judicial exceptions into a practical application and do not provide significantly more.

As per claim 3 (and similarly for claims 10 and 16), it recites “in response to determining that the first infrastructure constraint has not been reached, performing an operation to add the first host in the cluster” which further describes the abstract idea.

As per claim 4, it recites “wherein the infrastructure elements include at least one of a power distribution unit connected to the first host, a network switch connected to the first host, a cabinet which supports the first host, a sensor to detect environment condition adjacent to the host, and a controller to control environment condition adjacent to the host or a combination thereof” which are attributes of the technological environment which do not integrate the judicial exceptions into a practical application and do not provide significantly more.

As per claim 5 (and similarly for claims 11 and 17), it recites “after performing the operation to reject the first host from being included in the cluster, identifying the association between the first infrastructure element and the second host based on a second set of infrastructure data metrics of the second host” which is a mental process because humans can mentally associate the first infrastructure element and second host. 

As per claim 6 (and similarly for claims 12 and 18), it recites “wherein the second set of infrastructure data metrics is generated by the management entity prior to the first set of infrastructure data metrics” which further describes an insignificant extra-solution activity which does not integrate the judicial exceptions into a practical application and does not provide significantly more.

As per claim 7 (and similarly for claims 13 and 19), it recites “in response that the association between the first infrastructure element and the second host is identified, migrating computations on the second host to another host” which does integrate the judicial exceptions into a practical application and does provide significantly more and therefore is patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolam et al. (US 10505862 B1 herein Dhoolam) in view of Garcia et al. (US 10673706 B2 herein Garcia), and further in view of Kulshreshtha et al. (US 10601683 B1 herein Kulshreshtha).
Dhoolam, Garcia, Kulshreshtha were cited in a previous office action.
As per claim 1, Dhoolam teaches the invention substantially as claimed including a method for a management entity to perform an operation associated with a first host to manage a virtualized computing environment, wherein the method comprises (Fig. 1A, item 120 resource placement; Col. 1 lines 25-26 Virtualized computing environments are frequently supported by block-based storage; Col. 11 lines 4-7 These techniques may be implemented using a control plane, resource placement manager or other component for placing resources (as operation) at resource hosts in a distributed system): 
a first set of infrastructure data metrics of the first host, wherein the first host is supported by infrastructure elements having a set of infrastructure constraints (Col. 12 lines 5-15 the evaluation may be performed to determine a metric, such as an infrastructure diverse resource capacity metric, which indicates the capacity to place resources among evaluated resource hosts. Consider the data volume example described above. The evaluation may determine a metric which indicates the number of data volumes which may be placed among resource hosts (e.g., in a particular data center, fault tolerant zone or other group of resource hosts) satisfying an infrastructure diversity constraint for placing the data volumes (e.g., 2 copies of the data volume at different server racks); Col. 3 lines 60-66 Infrastructure diversity constraint analysis 130 may be performed to determine a capacity for placing resources among the resource hosts while satisfying an infrastructure diversity constraint. For example, an infrastructure-diverse capacity metric may be generated which indicates how many resources can be placed based on the available capacity 150 of resource hosts at infrastructure units 112; Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units).); and 
determining that the first infrastructure constraint has been reached based on an association among the first infrastructure element, the first host and a second host (Col. 10 lines 4-7 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.)). 

Dhoolam fails to teach generating, by the management entity, a first set of infrastructure data metrics; querying the first host to obtain an identification of the first host; associating the first host with the first set of infrastructure data metrics based on the identification; and in response to determining that the first infrastructure constrain has been reached based on an association among the first infrastructure element, the first host and a second host, performing an operation to reject the first host from being included in a cluster.

However, Garcia teaches generating, by the management entity, a first set of infrastructure data metrics (Col. 6 lines 50-52 the infrastructure monitoring software may be a distributed infrastructure management application; Col. 6 lines 50-58 the infrastructure monitoring software may be a distributed infrastructure management application that includes the infrastructure monitor 16 and infrastructure agents 28 installed on the computing devices 20 through 24. In some embodiments, the infrastructure agent may be installed on networking equipment as well, for instance, on switches and routers. Or some embodiments are partially or entirely agentless, and metrics, events, and attributes may be gathered); 
querying the first host to obtain an identification of the first host (Col. 6 lines 60-63 the infrastructure agent is configured to gather attributes of the computing host upon which the infrastructure agent executes, such as a host name (or other type of host identifier); Col. 8 lines 17-22 this network-architecture topology may include network-architecture host identifiers for each of the hosts that were discovered or otherwise identified (for instance, manually identified and configured by a system administrator). In some cases, these host identifiers may be specified by a system administrator, or in some cases, the host itself; Col. 8 line 39 obtain the host name); 
associating the first host with the first set of infrastructure data metrics based on the identification (Col. 8 lines 9-12 the infrastructure monitor 16 may organize the received information according to an identifier of a host upon which the infrastructure agent reporting the information is executing; Col. 16 lines 52-54 the infrastructure agents and application agents report events and metrics (and attributes of the host) in association with host identifiers). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Dhoolam with the teachings of Garcia because Garcia’s teaching of obtaining host identifiers and associating infrastructure metrics with host identifiers allows for the infrastructure metrics to be organized according to host identifiers (see Garcia, Col. 8 lines 9-12 the infrastructure monitor 16 may organize the received information according to an identifier of a host upon which the infrastructure agent reporting the information is executing).

	Dhoolam and Garcia fail to teach in response to determining that the first infrastructure constrain has been reached based on an association among the first infrastructure element, the first host and a second host, performing an operation to reject the first host from being included in a cluster.

However, Kulshreshtha teaches in response to determining that the first infrastructure constraint has been reached based on an association among the first infrastructure element, the first host and a second host, performing an operation to reject the first host from being included in a cluster (Col. 3 lines 46-50 where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center; Col. 10 lines 28-33 the service 100 has instructed the migration service 132 to migrate (i.e. move) the host 106E from the server 108D to the server 108E. The server 108E can be located in a different rack or even data center than the server 108D. In this way, the chances of a correlated failure of the hosts 106D and 106E is reduced; Col. 6 lines 62-65 if a distributed application is executing on two hosts 106D and 106E, and the two hosts 106D and 106E share the same power supply (i.e. because they are both executing on the same server 108D); Migrating one of the hosts to a different rack, room, or data center removes a host from a cluster because racks, rooms, and data centers have clusters of servers.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Dhoolam and Garcia with the teachings of Kulshreshtha to mitigate the probability of correlated failure (see Kulshreshtha Col. 10 lines 28-33 the service 100 has instructed the migration service 132 to migrate (i.e. move) the host 106E from the server 108D to the server 108E. The server 108E can be located in a different rack or even data center than the server 108D. In this way, the chances of a correlated failure of the hosts 106D and 106E is reduced).

As per claim 3, Dhoolam, Garcia, and Kulshreshtha teach the method of claim 1. Dhoolam specifically teaches further comprising, in response to determining that the first infrastructure constraint has not been reached, performing the operation to add the first host in the cluster (Col. 13 line 62-Col. 14 line 3 the evaluation of the utilization data for multiple resource hosts according to the infrastructure diversity constraint may identify those resource hosts which may satisfy the infrastructure diversity constraint. For example, those resource hosts that may pair or group with other resource hosts of different infrastructure units (e.g., different server racks, switches, network routers, etc.) may be recognized as part of the infrastructure diversity constraint analysis; The first infrastructure constraint has not been reached is taught because the specification of the instant application recites that an infrastructure constraint has been reached when a first and second host are connected to the same network switch or in the same location and here it is taught that hosts are in different locations (different server racks) and connected to different switches.).

As per claim 4, Dhoolam, Garcia, and Kulshreshtha teach the method of claim 1. Dhoolam specifically teaches wherein the infrastructure elements include at least one of a power distribution unit connected to the first host, a network switch connected to the first host, a cabinet which supports the first host, a sensor to detect environment condition adjacent to the host, and a controller to control environment condition adjacent to the host or a combination thereof (Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units); Col. 12 lines 9-15 The evaluation may determine a metric which indicates the number of data volumes which may be placed among resource hosts (e.g., in a particular data center, fault tolerant zone or other group of resource hosts) satisfying an infrastructure diversity constraint for placing the data volumes (e.g., 2 copies of the data volume at different server racks); Col. 12 lines 34-37 a metric in the above example may indicate how many 1 Terabyte data volumes may be placed that satisfy the two copies of the data volume at different server racks; Col. 3 lines 18-24 Infrastructure units, 112a, 112b, 112c, 112d, and 112, such as server racks, networking switches, routers, or other components, power supplies (or other resource host suppliers), or physical or logical localities (e.g., locations in a particular row, room, building, data center, fault tolerant zone, etc.) may be utilized to implement resource hosts.).

As per claim 5, Dhoolam, Garcia, and Kulshreshtha teach the method of claim 1. Dhoolam specifically teaches further comprising: identifying the association between the first infrastructure element and the second host based on a second set of infrastructure data metrics of the second host (Fig. 4; Col. 9 line 67-Col. 10 line 3 a master replica be implemented at a resource host located at a different server rack (e.g., host 402a at rack 400a) than a server rack for slave replica(s) (e.g., host 406a at rack 400c); Col. 9 lines 22-26 infrastructure diversity constraints may be implemented as requirements for master and slave(s) of a data volume, such as a requirement for server rack diversity between a resource host that implements a master and resource hosts that implement slave(s); abstract lines 5-8 An evaluation of utilization data for the multiple resource hosts may be performed with regard to an infrastructure diversity constraint for placing resources at the infrastructure units; Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units); Col. 12 lines 51-54 a resource host exists that is implemented at a different infrastructure unit than the infrastructure unit of a resource host implementing another copy).
Additionally, Kulshreshtha teaches after performing the operation to reject the first host from being included in the cluster (Col. 3 lines 46-50 where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center).

As per claim 7, Dhoolam, Garcia, and Kulshreshtha teach the method of claim 5. Dhoolam specifically teaches the association between the first infrastructure element and the second host is identified (Col. 10 lines 4-10 infrastructure diversity constraints may be determined based on common failure scenarios or characteristics (e.g., hosts commonly fail on the same server rack, network brick/router, data center, room, etc.). Infrastructure diversity constraints may also provide for different levels of durability (e.g., number of replicas) and/or availability (e.g., location of replicas in diverse infrastructure units); Col. 12 lines 51-54 a resource host exists that is implemented at a different infrastructure unit than the infrastructure unit of a resource host implementing another copy).
Additionally, Kulshreshtha teaches further comprising, in response that the association between the first infrastructure element and the second host is identified, migrating computations on the second host to another host (Col. 3 lines 45-50 in the example where two hosts are executing on the same server or on different servers in the same rack, the availability improvement service might provide a recommendation to migrate one of the hosts to a different server, rack, room, or data center; Col. 2 lines 55-56 an application executing on hosts (e.g. VMs; Col. 9 line 67-Col. 10 line 8 where two hosts 106D and 106E are executing on the same server 102 (or on different servers in the same rack), the availability improvement service 100 might provide a text recommendation 130 to migrate one of the hosts 106D or 106E to a different server 108, rack, room, or data center. The availability improvement service 100 can also provide recommendations for moving or instantiating other types of computing resources utilized to perform the application 104.).

As per claim 8, it is a non-transitory computer-readable storage medium claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Dhoolam teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a management entity, cause the processor to perform a method (Col. 16 line 67-Col. 17 line 3 a non-transitory computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process; Col. 16 lines 48-49 System memory 1020 may contain program instructions 1025 that are executable by processor(s) 1010).

As per claims 10, 11, and 13, they are non-transitory computer-readable storage medium claims of claims 3, 5, and 7, respectively. Therefore, they are rejected for the same reasons as claims 3, 5, and 7 above.

As per claim 14, it is a computing system claim of claim 1, so it rejected for the same reasons as claim 1 above. Additionally, Dhoolam teaches a processor; and a non-transitory computer-readable medium having stored thereon program code that, upon being executed by the processor, causes the processor to perform operations (Col. 16 line 67-Col. 17 line 3 a non-transitory computer-readable storage medium having stored thereon instructions, which may be used to program a computer system (or other electronic devices) to perform a process; Col. 16 lines 48-49 System memory 1020 may contain program instructions 1025 that are executable by processor(s) 1010).

As per claims 16, 17, and 19, they are computing system claims of claims 3, 5, and 7, respectively. Therefore, they are rejected for the same reasons as claims 3, 5, and 7 above.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolam, Garcia, and Kulshreshtha, as applied to claims 1, 8, and 14 above, in view of Roy et al. (US 10547521 B1 herein Roy).
Roy was cited in a previous office action.
As per claim 6, Dhoolam, Garcia, and Kulshreshtha teach the method of claim 5. Dhoolam specifically teaches the second set of infrastructure data metrics (abstract lines 5-8 An evaluation of utilization data for the multiple resource hosts may be performed with regard to an infrastructure diversity constraint for placing resources at the infrastructure units). 
Additionally, Garcia teaches the second set of infrastructure data metrics is generated by the management entity (Col. 6 lines 50-52 the infrastructure monitoring software may be a distributed infrastructure management application; Col. 8 lines 1-15 the infrastructure monitor 16 may receive information reported from the infrastructure agents and generate various dashboards, reports, and alarms based on this information. In some embodiments, the infrastructure monitor 16 is further configured to automatically take remedial action, for instance, provisioning additional computing devices responsive to thresholds being exceeded, like thresholds indicating CPU or memory usage greater than a threshold amount. In some embodiments, the infrastructure monitor 16 may organize the received information according to an identifier of a host upon which the infrastructure agent reporting the information is executing. Based upon discovered hosts, and in some cases information reported by those hosts).

Dhoolam, Garcia, and Kulshreshtha fail to teach wherein the second set of infrastructure data metrics is generated prior to the first set of infrastructure data metrics.

However, Roy teaches wherein the second set of infrastructure data metrics is generated prior to the first set of infrastructure data metrics (Col. 33 lines 16-19 policy agent 205 may evaluate internal processor metrics for virtual machine 148B over a period of time (e.g., five minutes) and/or over numerous intervals; Col. 58 lines 47-51 For example, when controller 201 detects input that it determines corresponds to a host metric, controller 201 may iterate through all hosts that correspond to that metric. The ID for each host is used as a key to extract the value of the most recently reported metric for each host; Col. 59 lines 13-16 may iterate through all the resource lists of the resources that are going to be used in the topology. Depending on resource type, controller 201 may append certain types of specific data; Col. 59 lines 19-31 While iterating through each resource, controller 201 may store each resource id to an array that will be used in making an API request to request summary metric information… Controller 201 may perform the API calls on an interval between 50 seconds to 70 seconds to limit the load on the device or component responding to the API requests…After the nodes are set up, controller 201 may iterate through the nodes and append the data required for each node to be displayed; Col. 13 lines 59-60 Policy controller 201 may analyze the metrics collected by policy agents 205 over various time periods; Col. 9 lines 51-54 obtains the usage metrics from monitoring agents 205 and constructs a dashboard 203 (e.g., a set of user interfaces) to provide visibility into operational performance and infrastructure resources of data center 110.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Dhoolam, Garcia, and Kulshreshtha with the teachings of Roy because Roy’s teaching of acquiring a set of infrastructure data before another set of infrastructure data reduces the load on the device that is acquiring the infrastructure data (see Roy, Col. 59 lines 19-28 While iterating through each resource, controller 201 may store each resource id to an array that will be used in making an API request to request summary metric information…Controller 201 may perform the API calls on an interval between 50 seconds to 70 seconds to limit the load on the device or component responding to the API requests). 

As per claims 12 and 18, they are non-transitory computer-readable storage medium and computing system claims of claim 6. Therefore, they are rejected for the same reasons as claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        


/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195